Citation Nr: 0730928	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  02-10 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right eyebrow cyst 
(claimed as residuals of a shrapnel wound), to include a 
right eyebrow scar.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1964.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO) which denied service connection for 
a right eyebrow cyst, denied service connection for a left 
shoulder disability with a scar, and denied eligibility for 
VA nonservice-connected disability pension benefits. 

In a March 2003 decision, the Board affirmed the RO's denial 
of the benefits on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  The parties filed a Joint Motion to 
partially vacate and remand the denial of entitlement to 
service connection for a right eyebrow cyst, and to terminate 
the appeal for claims of entitlement to service connection 
for a left shoulder disability with a scar and basic 
eligibility for VA nonservice-connected disability pension 
benefits.  The Court granted the Joint Motion in an August 
2005 Order, remanding the issue of service connection for a 
right eyebrow cyst, and dismissing the appeal to the 
remaining issues.  Thus, the issues of entitlement to service 
connection for a left shoulder disability with a scar and 
basic eligibility for VA nonservice-connected disability 
pension benefits are not before the Board.  The Board 
remanded the case for further development in October 2006.  
The case is once again before the Board for review.  


FINDING OF FACT

The veteran has a scar over the lateral end of the right 
eyebrow, three-quarters of a centimeter in diameter, status 
post removal of a right eyebrow cyst, etiologically related 
to active service.


CONCLUSION OF LAW

A scar over the lateral end of the right eyebrow, three-
quarter centimeters in diameter, status post removal of right 
eyebrow cyst, was incurred in active service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  
In compliance with the October 2006 Board remand, the RO 
issued a corrective VCAA notice letter in November 2006 which 
also provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA compliant notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the 
veteran was afforded an opportunity to submit any additional 
evidence subsequent to the October 2001 and November 2006 
notice letters and the RO reconsidered the veteran's claim in 
a June 2007 statement of the case.  Further, in light of the 
Board's favorable decision, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a decision in 
the present appeal.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any deficiency in notice timing was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims that he had sustained a shrapnel wound of 
the right eyebrow and temple in 1962 or 1963.  In a more 
recent August 2007 statement, the veteran's representative 
now contends that the veteran has a post-operative cyst of 
the right eyebrow with a residual scar. 

Service medical records are negative for evidence of a 
shrapnel wound to the right eyebrow or right temple during 
service.  Service medical records show that in October 1961 
and November 1961 the veteran was seen for a cyst of the 
right eyebrow.  In January 1962 the cyst was removed with 
suture removal.  Routine medical examinations completed in 
August 1963 and February 1964, and a March 1964 separation 
examination did not note any residuals of a right eyebrow 
cyst, and did not note a right eyebrow scar.  

Although the veteran has claimed that he had a shrapnel wound 
in service, service medical records do not reflect a shrapnel 
wound of any kind during service.  Service medical records 
show that in October 1961 the veteran presented with a 
"cyst," without mention of any findings of a shrapnel wound 
or metal.  The veteran's assertion that he had a "piece of 
metal" removed from his head is unsupported by the service 
medical records which reflect only a cyst removal in January 
1962.  

The veteran submitted a photocopied photograph in September 
2006, claiming a residual scar of the right eyebrow.   

An April 2007 VA examination included a review of the medical 
records.  The examiner noted in-service findings of a cyst 
over the right eye and the cyst removal.  During examination, 
the veteran reported that he was hit by a piece of shrapnel 
in service, and that it developed into a cyst, and that the 
only residual was the scar.  Physical examination reflected a 
round scar over the lateral end of the right eyebrow which 
was three quarters of a centimeter in diameter.  There was no 
pain, adherence, instability, inflammation, edema, keloid 
formation, hyopo- or hyper-pigmentation, distortion or 
disfigurement of the face, induration, or limitation of use 
of the facial musculature due to the car.  The texture of the 
skin appeared normal with a light one quarter centimeter 
depression.  The color of the scar was similar to the 
surrounding skin.  The examiner stated that the veteran's 
scar was rather small and subtle, was not disfiguring, and 
did not compromise in the use of facial muscles.  

The veteran was diagnosed with a scar, status post removal or 
a right eyebrow cyst. The examiner opined that although the 
veteran reported that he developed a cyst as the result of a 
shrapnel wound in 1961, the medical record did not allude to 
this.  The examiner indicated that the claims file did not 
indicate that the cyst was related to a combat wound.  The 
examiner concluded, based on the review of the information 
available to him, that the veteran's scar was not caused by 
or the result of military service.  It appears from the 
examiner statements, that the veteran's scar was residual to 
an in-service cyst removal, but was not related to military 
combat.  

Service medical records show that the veteran had a right 
eyebrow cyst removal in service and competent medical 
evidence shows that the veteran has a scar, three-quarters of 
a centimeter in diameter, over the lateral end of the right 
eyebrow, status post removal of a right eyebrow cyst.  Thus, 
the Board finds that service connection for a scar over the 
lateral end of the right eyebrow, three-quarter centimeters 
in diameter, is warranted.  


ORDER

Service connection for a scar over the lateral end of the 
right eyebrow, three-quarter centimeters in diameter, status 
post removal of right eyebrow cyst, is granted. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


